 



Exhibit 10.64
Contract No.                     
Software License and Services Agreement
This Software License and Services Agreement (“Agreement”) is made and entered
into as of this 31st day of March, 2000, between BroadVision, Inc.
(“BroadVision”) and Redenvelope (“Customer”)
Address 201 Spear Street, 3rd floor
              San Francisco, CA 94105
In consideration of the mutual covenants and conditions contained in this
Agreement, the parties agree as stated herein. The following attachments,
required when applicable, are also part of this Agreement:

  A.   Current Licensing Practices     B.   Required Provisions of Sublicenses  
  C.   Professional Services Terms & Conditions     D.   Business Terms

  1.   License.

  A.   BroadVision hereby grants to Customer a perpetual (unless terminated as
set forth herein), nonexclusive, and nontransferable license, subject to the
terms and conditions of this Agreement, to use the object code for the Software.
For the purpose of this Agreement, “Software” shall mean all versions, including
current, previous, and subsequent versions, of all software products, together
with operating instructions, user manuals, training material, and other
documentation as may, in BroadVision’s sole discretion, be supplied to Customer.
    B.   Customer may use the Software in accordance with BroadVision’s
published licensing practices in force at the time of delivery of the applicable
Software products. BroadVision’s current licensing practices are as set forth in
Attachment A.     C.   Customer may not (a) rent, lease, or loan the Software;
(b) electronically transmit the Software over a network except as necessary for
Customer’s licensed use of the Software; (c) use run-time versions of
third-party products embedded in the Software, if any, for any use other than
the intended use of the Software; (d) modify, disassemble, decompile, or reverse
engineer the Software; (e) transfer possession of any copy of the Software to
another party, except as expressly permitted herein; or (f) use the Software in
any way not expressly provided for in this Agreement. There are no implied
licenses. Customer agrees not to exceed the scope of the licenses granted
herein.     D.   BroadVision also grants to Customer the right to grant
nontransferable sublicenses to portions of the Software, where such grants are
explicitly permitted by BroadVision’s licensing practices. Customer shall
require each such sublicensee, before it may use or install the sublicensed
Software, to execute a written license agreement containing, at a minimum, the
required provisions specified in Attachment B. Customer shall indemnify
BroadVision for all losses, costs, damages, expenses, and liabilities caused by
Customer’s failure to include required terms in its sublicense agreements with
its sublicensees.

  2.   Payment, Prices.

  A.   Invoices shall be issued upon delivery of the products or services,
unless specified herein to the contrary, and shall be due and payable in United
States currency upon receipt by Customer. Payment shall be overdue thirty
(30) days after the delivery date specified on the invoice. Overdue payments
shall be subject to a finance charge of one and one-half percent (1 1/2%) for
each month or fraction thereof that the invoice is overdue, or the highest
interest rate permitted by applicable law, whichever is lower. BroadVision shall
also be reimbursed for its collection costs in the event of late payments,
including reasonable attorney’s fees.     B.   Software will be shipped FOB from
BroadVision’s facility in Redwood City, California, U.SA., by commercial surface
transportation. Transportation charges in excess of such rates will be billed to
Customer. Software shall be deemed accepted upon delivery.     C.   The prices
stated in BroadVision quotations are exclusive of any federal, state, municipal,
value-added, foreign withholding or other governmental taxes, duties, fees,
excises, or tariffs now or hereafter imposed on the production, storage,
licensing, sale, transportation, import, export, or use of the Software or any
improvements, alterations, or amendments to the Software. Customer shall be
responsible for, and if necessary reimburse, BroadVision for all such taxes,
duties, fees, excises, or tariffs, except for governmental or local taxes
imposed on BroadVision’s corporate net income.

 

SLSA 1/98 BroadVision, Inc. Page 1 of 5

 



--------------------------------------------------------------------------------



 



  3.   Software Maintenance.

  A.   BroadVision agrees to provide Customer with software maintenance subject
to the following provisions and conditions:

  i.   At Customer’s request, BroadVision shall provide software maintenance at
prices to be quoted to Customer. Software maintenance shall include
(i) telephone and electronic mail support provided during BroadVision’s normal
working hours, and (ii) standard releases containing improvements or
modifications to the Software, where such improvements or modifications are not
priced as separate new products or options (“Standard Release”).     ii.  
BroadVision shall provide software maintenance for any Standard Release until
180 days after shipment of the subsequent Standard Release.     iii.   Customer
shall designate three (3) or, with BroadVision’s prior written approval, more
than three (3) Support Contact Persons, who shall be responsible for
communicating support issues to BroadVision. Customer agrees to provide
BroadVision with timely written notification containing all details of software
problems necessary for BroadVision to diagnose such problems. Customer agrees to
cooperate fully in providing BroadVision with Customer’s source code, in
machine-readable form, and other materials necessary to reproduce a reported
software problem. Subject to Customer’s security requirements, Customer agrees
to provide BroadVision reasonable direct or remote access and test time on
Customer’s BroadVision system, for the purpose of diagnosing reported software
problems. If BroadVision provides on-site services at Customer’s request in
connection with software maintenance, Customer shall reimburse BroadVision for
all travel and other reasonable out-of-pocket expenses incurred with respect to
such services.     iv.   Software maintenance may also include any patch
releases (“Patch Releases”) that BroadVision, in its sole discretion, makes
available. Patch Releases are intended to address material deviations between
the Software and its published specifications until a Standard Release can be
made available. Customer may install Patch Releases at its option.     v.  
BroadVision shall not be responsible for maintaining Software that fails to
comply with its published specifications if such non-compliance is the result of
modification of the Software by Customer or third parties. If BroadVision
expends its time on a noncompliance found to be the result of any of the
preceding, Customer shall pay BroadVision for such time at BroadVision’s
then-current hourly consulting rate.

  B.   Unless terminated by either party with at least ninety days notice,
software maintenance will automatically be renewed for successive one-year
periods at BroadVision’s then-current prices for software maintenance. In the
event of termination for Customer’s breach or Customer’s convenience, all
maintenance fees shall be immediately due and payable without notice; in the
event of termination for any other reason, Customer shall be entitled to a
refund of maintenance fees already paid, prorated for the unused portion of such
fees.     C.   Annual software maintenance fees are due and payable in advance;
in all other respects payments are subject to the terms and conditions of the
Agreement.     D.   If Customer initially declines software maintenance and then
subsequently elects to commence maintenance, or if maintenance for an item of
Software is discontinued at Customer’s request and then subsequently renewed,
Customer shall pay the maintenance fees that would have been due for the period
during which maintenance was not provided.

  4.   Title to Software.         Customer shall include BroadVision’s copyright
or proprietary rights notice on any copies of the Software or associated
documentation, including copyright or proprietary rights notices of third
parties that are included on media or in documentation provided by BroadVision.
Customer acknowledges that the Software is the property of BroadVision or its
licensors.     5.   Warranty.         BroadVision warrants that the Software
will conform in all material respects to its written specifications when
installed and for 90 days thereafter. For purposes of this Agreement, the sole
source of such specifications shall be BroadVision’s written user documentation.
Customer will notify BroadVision within 10 days after the expiration of the
warranty period of any nonconformity. Where a material

 

SLSA 1/98 BroadVision, Inc. Page 2 of 5

 



--------------------------------------------------------------------------------



 



      nonconformity exists within the warranty period, and proper notice has
been given to BroadVision, BroadVision will, as its sole and exclusive liability
to Customer, use due diligence to correct the nonconformity and provide Customer
with one copy of any such corrected version of the Software, or, if BroadVision
is unable to correct such nonconformances within a reasonable period of time,
refund all license fees paid to it for the Software, or the most recent software
maintenance fee paid for the Software, if the nonconformity relates to a
Standard Release delivered pursuant to Section 3 herein. THIS WARRANTY IS IN
LIEU OF ALL OTHER WARRANTIES AND CONDITIONS, EXPRESSED OR IMPLIED, AND
BROADVISION EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR NONINFRINGEMENT.     6.   Limitation
of Liability.         BroadVision’s liability to Customer under this Agreement
or for any other reason relating to the products and services provided under
this Agreement, including claims for contribution or indemnity, shall be limited
to the amount paid to BroadVision under this Agreement. NOTWITHSTANDING THE
FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY UNDER THIS AGREEMENT, THE PARTIES
AGREE THAT IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS OR LOSS OF USE PROVIDED THAT LOST
REVENUES ARISING FROM THE UNAUTHORIZED USE, DISCLOSURE OR DISTRIBUTION OF
SOFTWARE BY CUSTOMER SHALL BE DEEMED DIRECT DAMAGES.     7.   Intellectual
Property Rights Indemnity.         BroadVision will defend and hold harmless
Customer against any claim that the Software constitutes infringement of a
patent, copyright, trademark, or trade secret. BroadVision shall also indemnify
Customer for any reasonable expense incurred by Customer in connection with the
foregoing. BroadVision’s obligations under this section are conditioned upon
BroadVision having sole control of any such action, and upon Customer notifying
BroadVision immediately in writing of the claim and giving authority,
information, and assistance necessary to settle or defend such claim. If the use
of the Software infringes or is enjoined, or BroadVision believes it is likely
to infringe or be enjoined, BroadVision may, at its sole option, (i) procure for
Customer the right to continue use of the licensed Software as furnished;
(ii) replace the licensed Software; (iii) modify the licensed Software to make
it non-infringing, provided that the Software still substantially conforms to
the applicable specifications; or (iv) if BroadVision, after using all
commercially reasonable efforts, is unable to accomplish the foregoing remedies,
terminate the license and refund the license fee for the Software, less a
proportional adjustment for the time the Software was used by Customer, equal to
the ratio of the time elapsed since the delivery date to five (5) years. The
indemnity provided herein shall not apply if the alleged infringement arises
from: (a) the use of other than a currently supported, unaltered release of the
licensed Software; (b) the use of Software that has been modified or merged with
other programs by Customer; or (c) the use of the licensed Software in
combination with software or hardware not provided under this Agreement. The
foregoing states BroadVision’s sole and exclusive liability for patent,
copyright, or other proprietary rights infringement.     8.   Confidentiality of
Software and Documents.

  A.   Customer shall not reproduce, duplicate, copy, sell, or otherwise
disclose, or disseminate the Software, including operating instructions, user
manuals, and training materials, in any medium except as authorized hereto.
Customer may make copies of the Software, in machine readable form, only as is
reasonably necessary for archival and backup purposes.     B.   Customer
expressly undertakes, using reasonable efforts not less than it exercises for
its own confidential materials, to retain in confidence, and to require its
employees or consultants to retain the Software in confidence, and will make no
use of such information, except under the terms and during the existence of this
Agreement, and only to the extent that such use is necessary to Customer’s
employees or consultants in the course of their employment.     C.   The
provisions of this section shall survive the termination of this Agreement for a
period of five (5) years.     D.   Customer shall not release the results of any
benchmark of the Software, or of any third party products embedded in the
Software, without BroadVision’s prior written approval. Nothing in the foregoing
is intended to prohibit Customer from releasing data specific to the performance
of Customer’s site.

 

SLSA 1/98 BroadVision, Inc. Page 3 of 5

 



--------------------------------------------------------------------------------



 



9.       Audit Rights.

At BroadVision’s request, but in no event more than twice annually, Customer
shall provide BroadVision with a report detailing its use of the Software. No
more than once annually, BroadVision may audit Customer’s records to ensure that
license and other fees have been properly paid in compliance with this
Agreement. Any such audit will be conducted during regular business hours at
Customer’s offices and shall not interfere unreasonably with Customer’s business
activities. If an audit reveals that Customer has underpaid its total fees by
more than five percent (5%), then Customer shall pay BroadVision’s reasonable
costs of conducting the audit, in addition to the underpaid amount.

10.   Term/Termination.

This Agreement is effective on the earlier of (i) the date of shipment of the
Software or (ii) the date set forth above, and continues until terminated as
provided herein, or by agreement of both parties. BroadVision may terminate this
Agreement upon: (a) any material breach of this Agreement by Customer that is
not cured within 30 days following written notice thereof; or (b) failure by
Customer to pay license fees for Software under the payment terms specified in
this Agreement or as stated on BroadVision’s invoice for such Software which
failure remains uncured after 30 days written notice thereof. Upon termination
of this Agreement for any of the above reasons, all licenses granted hereundear
terminate and Customer will immediately destroy the Software and all copies in
any form. Upon termination for any other reason, Customer may continue to use
the Software, provided that Sections 1, 2 (to the extent that any amounts are
owed to BroadVision as of the termination date), 4, 6, 7, 8, 9, and 11 shall
survive the termination of this Agreement, and BroadVision may terminate
Customer’s use of the Software upon a material breach of any of the surviving
sections.

11.   General.

  A.   Waiver/Amendment. No waiver, amendment, or modification of any provision
of this Agreement shall be effective unless in writing and signed by the party
against whom such waiver, amendment, or modification is sought to be enforced.
No failure or delay by either party in exercising any right, power or remedy
under this Agreement, except as specifically provided herein, shall be deemed as
a waiver of any such right, power, or remedy.     B.   Assignment. Either party
may assign this Agreement to an entity acquiring substantially all of its assets
or merging with it, provided that such assignee agree in writing to assume all
obligations under this Agreement. Except as set forth above, neither party may
assign any of its rights or delegate any of its obligations under this Agreement
to any third party without the express written consent of the other. Any
attempted assignment in violation of the foregoing shall be void and of no
effect. Subject to the above, this Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.     C.  
Disputes. The rights of the parties hereunder shall be governed by the laws of
the State of California without giving effect to principles of conflicts of
laws. Any suits brought hereunder may be brought in the federal or state courts
in San Mateo County, California, and Customer submits to the jurisdiction
thereof. The parties expressly exclude the application of the 1980 United
Nations Convention on Contracts for the International Sale of Goods, if
applicable.         Customer acknowledges that the Software contains trade
secrets, the disclosure of which would cause substantial harm to BroadVision
that could not be remedied by the payment of damages alone. Accordingly,
BroadVision will be entitled to preliminary and permanent injunctive relief and
other equitable relief for any breach of BroadVision’s intellectual property
rights in the Software.     D.   Severability. If any provision of this
Agreement shall be held by a court of competent jurisdiction to be contrary to
law, the remaining provisions of this Agreement shall remain in full force and
effect.     E.   Export. Customer acknowledges that the laws and regulations of
the United States restrict the export of the Software. Customer agrees that it
will not export or re-export the Software in any form without first obtaining
the appropriate United States and foreign government approvals.     F.   Notice.
Any notice, consent, or other communication hereunder shall be in writing, and
shall be given personally, by confirmed fax or express delivery to either party
at their respective addresses:         (i)    to BroadVision at:

          SLSA 1/98   BroadVision, Inc.   Page 4 of 5

 



--------------------------------------------------------------------------------



 



BroadVision, Inc.
585 Broadway
Redwood City, CA 94063, USA
Attn: Chief Financial Officer

          (ii) to Customer at:    
 
  201 Spear Street, 3rd floor
 
   
 
  San Francisco, CA 94105
 
   
 
  Attn: CIO
 
   

or such other address as may be designated by written notice of either party.
Notices shall be deemed given when delivered or transmitted, or seven days after
deposit in the mail.

  G.   Independent Contractors. The parties’ relationship shall be solely that
of independent contractor and nothing contained in this Agreement shall be
construed to make either party an agent, partner, joint venturer, or
representative of the other for any purpose.     H.   Force Majeure. If the
performance of this Agreement, or any obligation hereunder, except the making of
payments, is prevented, restricted, or interfered with by reason of any act or
condition beyond the reasonable control of the affected party, the party so
affected will be excused from performance to the extent of such prevention,
restriction, or interference.     I.   Entire Agreement. This Agreement,
including all Attachments hereto, constitutes the complete and exclusive
agreement between the parties with respect to the subject matter hereof and
supersedes all proposals, oral, or written, all previous negotiations, and all
other communications between the parties with respect to the subject matter
hereof. The terms of this Agreement shall prevail notwithstanding any different,
conflicting, or additional terms that may appear in any purchase order or other
Customer document. All products and services delivered by BroadVision to
Customer are subject to the terms of this Agreement, unless specifically
addressed in a separate agreement.

         
Agreed to by:
  BroadVision, Inc.    
 
       
 
       
 
  Signature    
 
       
 
       
 
  Printed Name    
 
       
 
       
 
  Title    
 
       
CUSTOMER:
  RedEnvelope    
 
       
 
  Company Name        
 
  /s/ Christopher Cunningham
 
   
 
  Signature        
 
  Christopher Cunningham
 
   
 
  Printed Name        
 
  CIO
 
   
 
  Title    

SLSA 1/98 BroadVision, Inc. Page 5 of 5





--------------------------------------------------------------------------------



 



Contract No.                     
Attachment A to
Software License and Services Agreement
BroadVision Licensing Practices
BroadVision’s current standard licensing practices are as follows for the
products listed below. These practices are in effect as of June 15, 1999.

  •   One-To-One Development System — licensed on a per-user basis. In other
words, each individual who will use the One-To-One Development System to develop
BroadVision One-To-One applications must be separately licensed. Customer may
reassign One-To-One Development System licenses within reason, for example as
employees terminate employment or transfer to other departments. One-To-One
Development System products include:

  •   Enterprise Development System — the basic BroadVision development system  
  •   Application Development System — includes the Enterprise Development
System and the objects and other products necessary to develop one of the
BroadVision Applications (Retail Commerce, Financial, or Knowledge)     •   Two
Application Development System — same as the Application Development System, but
for two of the BroadVision Applications (NOTE: Business Commerce by itself is
counted as a Two Application Development System)     •   Three Application
Development System — same as the Application Development System, but for three
of the BroadVision Applications

  •   One-To-One Deployment System — As part of this Agreement, BroadVision
Deployment Licenses shall take the form of CPUs (processors) powering the
BroadVision Application System used for production. The total number of CPUs
shall be counted as the sum of all processors running the BroadVision
Interaction Manager and BroadVision One-to-One Services used for production
purposes. Processors running the BroadVision Interaction Manager and/or
BroadVision One-to-One Services for development, testing, staging, or other
non-production purposes shall not required licenses. One-To-One Tools — licensed
on a per-user basis, similar to the One-To-One Development System products.
One-To-One Tools include:

  •   One-To-One Command Center, formerly known as the Dynamic Command Center,
or DCC     •   One-To-One Publishing Center, formerly known as the Content
Management Center, or CMC     •   One-To-One Instant Publisher     •  
One-To-One Design Center, formerly known as the Visual Design Center, or VDC

      [NOTE: The One-To-One Command Center, the One-To-One Publishing Center,
and the One-To-One Instant Publisher may be sublicensed to third parties using
Customer’s application software in accordance with the terms of this Agreement.]

SLSA Attachment A 7/99 BroadVision Inc. Page 1 of 1

 



--------------------------------------------------------------------------------



 



Attachment B to
Software License and Services Agreement
Required Provisions of Sublicense Agreements
Each agreement sublicensing the Software entered into between Customer and
Customer’s end-users (“End-Users”, “End-User License”) shall, at a minimum,
state the following:

  a.   End-Users shall have the right to duplicate the Software only for backup
or archival purposes and to transfer the Software to a backup computer in the
event of computer malfunction. End-Users shall not make the Software available
on any timesharing or other rental arrangements. End-Users may not transfer
their rights under the End-User License agreement without BroadVision’s
permission.     b.   End-Users shall not cause or permit the reverse
engineering, disassembly, or decompilation of the Software.     c.   Title shall
not pass to the End-User.     d.   The End-User License agreement shall not
include warranties, express or implied, made on behalf of BroadVision.     e.  
BroadVision shall not be liable for any damages, whether direct, indirect,
incidental, or consequential, arising from the use of the Software.     f.   At
the termination of the End-User License, the End-User shall discontinue use and
shall destroy or return the Software to BroadVision, including all archival or
other copies.     g.   The End-User License shall state that BroadVision is a
third-party beneficiary of the End-User License.     h.   The End-User shall not
publish any result of benchmark tests run on the Software.     i.   The End-User
shall comply fully with all relevant regulations of the United States Department
of Commerce and with the U.S. Export Administration to assure that the Software
is not exported in violation of the code and regulations.

SLSA Attachment B 1/98 BroadVision, Inc. Page 2 of 1

 



--------------------------------------------------------------------------------



 



Contract No.                     
Attachment C to
Software License and Services Agreement
Professional Services Terms and Conditions

    This Attachment C is incorporated into the Software License and Services
Agreement (the “Agreement”) dated the              day of                     ,
19 _ between BroadVision, Inc. (“BroadVision”) and                     
(“Customer”). The terms and conditions contained herein are subject in all
respects to the terms and conditions of that Agreement, except that in the event
of a conflict between the terms of this Attachment C and the Agreement, the
terms of this Attachment C shall govern.

1.   Scope of Work; Consideration.

BroadVision will perform such services as set forth in an exhibit to this
Attachment C, or in a purchase order prepared by Customer and accepted by
BroadVision, or in any other written form agreed to by the parties (the
“Statement of Work”). Unless otherwise set forth in the Statement of Work, in
consideration of BroadVision’s performance as herein set forth, Customer agrees
to pay BroadVision the actual charges for the services performed and expenses
incurred, and Customer will be invoiced once each month for all charges incurred
in the previous period(s). The services or other deliverables provided under
each Statement of Work shall be deemed accepted on delivery, unless otherwise
specified in the Statement of Work. In the event of a conflict between the terms
of any Statement of Work and this Attachment C, the terms of the Statement of
Work shall govern with respect to the services specified in that Statement of
Work.   2.   Limitation of Charges.

No liability shall be incurred by Customer in excess of the amount, if any, set
forth in the Statement of Work unless and until such Statement of Work is
amended in writing by both parties. Such amount normally includes professional
services, but not materials and out-of-pocket expenses reasonably required for
contract performance. BroadVision is not required to continue performance beyond
the funding limitation set forth therein unless and until Customer shall have
notified BroadVision in writing that such funding limitation has been increased
and shall have specified in such notice a revised estimated charge. When and to
the extent that the funding limitation set forth has been increased, any charges
incurred by BroadVision in excess of the funding limitation prior to the
increase shall be allowable, due and payable to the same extent as if such
charges were incurred after such increase in the estimated charge and funding
limitation.   3.   Changes.

Changes shall be made in writing and signed by authorized representatives of
Customer and BroadVision. All such changes shall specify the changes ordered,
any increases in the estimated charges for performance, adjustment to the
schedule of performance, and any changes to other terms and conditions as may be
effected thereby.   4.   Title.

BroadVision shall have title to the software, systems design, and documentation
arising out of performance or delivery to Customer under a Statement of Work.
The parties acknowledge that performance thereunder may result in the
development of new concepts, software, methods, techniques, processes,
adaptations, and ideas, in addition to BroadVision’s prior technology which may
be incorporated in BroadVision’s performance. The parties agree that the same
shall belong to BroadVision exclusively without regard to the origin thereof.
With respect to all such software, system design information and documentation
delivered to or disclosed to Customer pursuant to the Statement of Work
(“Application Software”), BroadVision hereby grants to Customer, as of the time
that any such Application Software is disclosed to Customer by or on behalf of
BroadVision, a license in respect of the software so disclosed. Unless otherwise
agreed to in writing by the parties, each such license shall be a perpetual,
irrevocable, non-exclusive, non-transferable, royalty-free license to use the
Application Software in conjunction with the Software and for any use of the
Software permitted by this Agreement.   5.   Limitation of Liability.

BROADVISION’S LIABILITY TO CUSTOMER UNDER THIS ATTACHMENT C, INCLUDING CLAIMS
FOR CONTRIBUTION OR INDEMNITY, SHALL BE LIMITED TO THE AMOUNTS PAID BY CUSTOMER
FOR THE SERVICES PROVIDED HEREUNDER.   6.   Disclaimer of Warranty.

THE SERVICES PROVIDED UNDER THIS ATTACHMENT C AND THE APPLICATION SOFTWARE ARE
OFFERED EXCLUSIVE OF ANY WARRANTY, INCLUDING, WITHOUT LIMITATION, ALL WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTY,
WHETHER EXPRESSED OR IMPLIED.

7.   On-Site Personnel.

The parties acknowledge that it may be necessary for the employees of each to be
present at the facilities of the other for extended periods of time. The parties
agree to provide the employees of the other with all reasonable facilities and
services to assure that their services may be properly performed. Each party
will instruct their employees to conform with the internal regulations and
procedures of the other party while on such party’s premises.

SLSA Attachment C 1/98 BroadVision, Inc. Page 1 of 1





--------------------------------------------------------------------------------



 



Attachment D to
Software License and Services Agreement
Business Terms
This Attachment D is incorporated into the Software License and Services
Agreement (the “Agreement”) dated the ___ day of                     , 2000,
between Broad Vision Inc. (“Broad Vision”) and                     
(“Customer”). The terms, and conditions contained herein are subject in all
respects to the terms and conditions of the Agreement, except that in the event
of a conflict between the terms of this Attachment D and the Agreement, the
terms of this Attachment D shall govern. All prices assume US Dollars. This
quote expires on March 31, 2000.
DEVELOPMENT & CPU BASED DEPLOYMENT

                          DEVELOPMENT & MAINTENANCE DESCRIPTION   QUANTITY  
UNIT PRICE   EXTENDED PRICE
One-to-One Retail Commerce
    4       $[*]       $[*]  
Command Center
    6       $[*]       $[*]  
Publishing Center
    4       $[*]       $[*]  
Instant Publishers
    15         $[*]       $[*]  
Design Centers (5 user license)
    1       $[*]       $[*]  
Deployment: CPU 1
    8       $[*]       $[*]  
BV Software Sub-Total
                    $[*]  
BV Discount (Based on Volume & Timing)
                    $[*]  
Total Cost of Broad Vision Software
                    $[*]  
Support & Maintenance ([*]% of software license, prepaid annually)
                    $[*]      
TOTAL COST SOFTWARE & MAINTENANCE
          $[*]

APPLICATION SPECIFIC — DEPLOYMENT SITE LICENSE UPGRADE

                          DEVELOPMENT & MAINTENANCE DESCRIPTION   QUANTITY  
UNIT PRICE   EXTENDED PRICE
Deployment
  Unlimited     N/A          
Total Cost of Broad Vision Software*
                    $[*]  
Support & Maintenance ([*] of software license, prepaid annually)
                    $[*]  
TOTAL COST SOFTWARE & MAINTENANCE
          $[*]

 

1   CPU licenses are needed for all machines running either BV Interaction
Managers and/or BV 1:1 Services except as noted below under the section
entitled: “additional considerations.” CPU estimate based on peak volume of 500
concurrent users and assumptions on the following (page turn rate = 20 secs, %
age CPU Utilization = 70%, Dynamic Page Percentage = 70%). These numbers are
estimates, and may vary according to other factors.     *   Confidential
treatment has been requested for portions of this exhibit. The copy filed
herewith omits the information subject to the confidentiality request. Omissions
are designated as [*]. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Deployment Site License Upgrade Considerations:
Customer has the right to use unlimited deployment licenses for
www.redenvelope.com at their discretion for a period of 1.5 years from date of
upgrade. This option may be exercised on or before 12/15/00. At the conclusion
of the site license period, BroadVision and Customer will jointly audit the
number of licenses in use. At such time, Customer will own the audited number of
deployment licenses in perpetuity. After the site license period, Customer may
purchase additional deployment licenses for [*] per profile (up to 10M
profiles).
Customer may purchase additional development and/or tools licenses according to
the standard price list in effect at time of purchase.
*Additional Verity license fees apply and are not included in this site license
upgrade.
Additional considerations:
BroadVision will give Customer a one-time option to convert its deployment
license model from CPU to Profile with no financial penalty. This option may be
exercised on or before December 15, 2000. Customer must notify BroadVision in
writing should such a deployment license conversion be exercised. At such tune,
BroadVision will calculate the conversion between the two deployment models
based on a straight conversion from BroadVision’s price list.
Customer is not required to pay additional license fees should it elect to
install a BroadVision application on a fail-over (hot standby) machine for fault
tolerance. Customer is also not required to pay for additional licenses for
staging/QA/development system.
All graphics, content, and content design shall be provided by customer or
customer’s agent.
Maintenance is pre-paid annually. These prices do not include sales tax. Payment
terms on all software and maintenance are Net [*].

         
Agreed to by:
       
 
       
BroadVision, Inc.
 
 
   
 
       
 
  Signature
 
   
 
  Printed Name
 
   
 
  Title
 
   
 
       
CUSTOMER
  /s/ Christopher Cunningham
 
   
 
  Signature        
 
  Christopher Cunningham
 
Printed Name        
 
  CIO
 
Title    

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Attachment D-2 to General Terms and Conditions of the
Software License and Services Agreement
Additional Commercial Terms
Following are commercial terms and conditions incorporated into the Software
License and Services Agreement (the “Agreement”) dated the 31st day of March,
2000 by and between BroadVision, Inc. (“BroadVision”) and RedEnvelope, Inc.
(“Customer”). The terms and conditions contained herein are subject in all
respects to the terms and conditions of the Agreement, except that in the event
of a conflict between the terms of this Attachment and the Agreement, the terms
of this Attachment shall govern. This Attachment shall not be effective until
executed by Customer and accepted by an authorized representative of
BroadVision. The effective date of this Attachment shall be the date of the last
signature below.
SOFTWARE
DEPLOYMENT CPU BASED

                      Item   Unit Price   Units   Total  
One-To One Commerce 7.0, Solaris
  $[*] per Perpetual CPU   4 Perpetual Deployment CPU’s   $ [*]  
 
                    Total License Fee for Deployment CPU’s licensed hereunder  
$ [*]  
 
                   
Standard Maintenance
  [*]%   1st year   $ [*]  
 
                    Total License Fee and Maintenance
  $ [*]  

Customer shall have the right to maintain four (4) hot back-up CPUs (“Hot
Back-ups”) for a period of 72 hours within any 7 day period between the dates of
November 22nd to December 26th, at no additional charge. BroadVision shall be
entitled to monitor and audit Customer’s use of these Hot Back-ups. In the event
Customer’s use of the Hot Back-ups exceed the 72 hour time period, Customer
shall immediately be obligated to pay to BroadVision an additional license fee
for each of the additional deployment CPUs for the One-To-One Commerce Software
in the amount of $[*] per additional deployment CPU used in excess of the 72
hour time period and Standard Maintenance for each such additional deployment
CPU for the initial year in the amount of $[*].
Software Licensed Location:
201 Spear St., 3rd Floor
San Francisco, CA 94105-1630
Language

-   All products will be provided in English, unless otherwise specifically
indicated herein.

Additional Terms and Conditions

-   Maintenance
      Maintenance Fees are calculated at [*]% per year of the net license fee.  
    Annual software maintenance fees are due and payable in advance.

-   Payment Terms       Invoices shall be issued upon delivery of the products
and/or services and shall be due and payable in US Dollars upon receipt by
Customer. Payment shall be overdue ninety (90) days after the delivery date
specified on the invoice.

-   Purchase Order       As per the customer’s request, a purchase order has to
be completed and duly signed and will be transmitted together with this
Attachment D to BroadVision.       Is a purchase order required?                
þ Yes                 o No

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

          Attachment D-2 Commercial Terms   BroadVision, Inc.   Page 1 of 2





--------------------------------------------------------------------------------



 



Attachment D-2 to General Terms and Conditions of the
Software License and Services Agreement
Additional Commercial Terms
Additional orders for BroadVision Software may be made on an additional
attachment to this Agreement or on a Customer purchase order.

-   Validity of this offer       This offer is only valid until
-   30th day of September 2002.
All amounts are in US Dollars, excluding any applicable taxes.   -   Sales Tax
Exemption / Resale Certificates       Pursuant to section 2 of the Agreement,
Customer shall pay all sales and use tax resulting from the Agreement. If the
Customer is exempt from sales tax please indicate below applicable exemption.  
                         Direct Payment Exemption (Direct Payment Exemption
certificate required)                            Tax exempt entity       The
Direct Payment Certificate must be faxed to BroadVision Accounting Department at
(650) 261-5677.

By execution below, each signer certifies that he/she is authorized to accept
and execute this Attachment on behalf of his/her company:

             
CUSTOMER: RedEnvelope, Inc.
      BoardVision, Inc.:    
 
           
/s/ Alison L. May
      /s/ Andrew J. Nash    
 
           
Signature
      Signature    
 
           
Alison L. May
      Andrew J. Nash    
 
           
Printed Name
      Printed Name    
 
           
Pres & CEO
      Chief Operating Officer    
 
           
Title
      Title    
 
           
Sept 25, 2002
      9/26/02    
 
           
Date
      Date    

          Attachment D-2 Commercial Terms   BroadVision, Inc.   Page 2 of 2





--------------------------------------------------------------------------------



 



Attachment D-3 to the Software License and Services Agreement
Additional Commercial Terms and Release
Following are terms and conditions incorporated into the Software License and
Services Agreement (the “Agreement”) dated the 31st day of March 2000 by and
between BroadVision, Inc. (“BroadVision”) and Red Envelope, Inc. (“Customer”).
The terms and conditions contained herein are subject in all respects to the
terms and conditions of the Agreement, except that in the event of a conflict
between the terms of this Attachment and the Agreement, the terms of this
Attachment shall govern. This Attachment shall not be effective until executed
by Customer and accepted by an authorized representative of BroadVision
(“Effective Date”).
1. Software License
Deployment CPU Licenses Purchased:

                                                              UNIT   DISCOUNTED
    PRODUCT   PLATFORM   QUANTITY   COST   COST*   TOTAL
BROADVISION
COMMERCE 7.0
  SOLARIS   12 UPGRADE *
DEPLOYMENT CPUS*   $ [*]     $    [*]     $ [*]  
 
                                                            TOTAL LICENSE
  $ [*]  
 
                                       

 

*   Customer is upgrading its 12 single-core processor licenses to 12 dual-core
processor licenses. Upon execution of this Attachment and payment to BroadVision
of the fees due hereunder, Customer shall have a total of 12 dual-core
processor, perpetual BroadVision Commerce 7.0 Deployment CPU licenses. Customer
is not given the license or right to use the Software on 24 single-core
processors.

A dual-core processor consists of two execution cores within a single chip
package. For example, Sun’s UltraSpare IV processor is a dual-core processor, as
it consists of two execution cores within the chip package; an UltraSpare III
processor in its own chip package is a single-core processor. This clarifying
example by no means limits Customer’s use of other forms or brands of dual-core
processors.
As a point of clarification for the purpose of license counting, BroadVision
One-To-One Services includes any BroadVision-provided or based CORBA Server.
BroadVision grants Customer the right to have the Software installed on a
back-up disaster recovery system (“Back-Up”), not exceeding the number of CPUs
licensed without paying additional license fees to BroadVision. This right is
further contingent upon (i) there being no overlap period of time when both the
Back-Up and the regular system are concurrently operational and (ii) the Back-Up
only being operational during a disaster recovery situation. In the event the
Back-Up is used in any other manner, additional license fees will he owed to
BroadVision.
2. Release
In exchange for the consideration paid hereunder, BroadVision hereby releases
Customer from all actions, causes of action, suits, rights, debts, sums of
money, accounts, accountings, controversies, liabilities, damages, judgments,
executions, claims, or demands of every nature whatsoever, in law or equity or
arbitration, whether based on contract, tort, statutory or other legal or
equitable theory of recovery, whether known or unknown, asserted or unasserted,
existing as of the effective date of this Attachment and based on, arising out
of or relating solely to Customer’s past use of licenses in excess of those
previously purchased under the Agreement (“Release”). The consideration paid
hereunder shall fully satisfy all claims by BroadVision that Customer used
unlicensed Software prior to the date of execution of this Attachment and shall
operate as an accord and satisfaction of any such claims. Notwithstanding the
foregoing, this Release shall not apply to any breach of any other term and/or
condition set forth in the Agreement by either Party including, but not limited
to, Customer’s unauthorized disclosure of the Software to third parties in
violation of the terms of the Agreement.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.
The parties acknowledge that they have been fully informed by their counsel
concerning the effect and import of this agreement under California Civil Code
Section 1542 and other requirements of law.
3. Software Locations
Customer current installation locations for Software are as follows:
Development Software: North America
Deployment Software: North America

4.   The locations set forth above are the sole locations where Customer is
authorized to install and use the Software (“Authorized Location”) as of the
date of execution of this Attachment. License Fees for use of the development
Software have been calculated based on the Authorized Location. In the event
Customer desires to use the development Software at additional locations or to
move any of the development Software to a new location, Customer shall (prior to
such use or move) first obtain BroadVision authorization to move the Software to
the desired additional or new location(s), which authorization shall not be
unreasonably withheld. An amendment to this Attachment must be executed between
the parties prior to movement or use of the development Software at any other
location.

5. Additional Terms and Conditions

  a.   Payment Terms. Customer’s payment must accompany return of this signed
Attachment to BroadVision.     b.   Validity of this offer This offer is only
valid until 28th day of October 2005. All amounts are in US Dollars, excluding
any applicable taxes.     c.   Sales Tax Exemption/Resale Certificates. Pursuant
to Section 2 of the Agreement, Customer shall pay all sales and use tax
resulting from the Agreement. If Customer is exempt from sales tax, please
indicate below applicable exemption.

______ Direct Payment Exemption (Direct Payment Exemption certificate required)
______ Tax exempt entity
By execution below, each signer certifies that he/she is authorized to accept
and execute this Attachment on behalf of his/her company:

             
RedEnvelope, Inc.
      BroadVision, Inc.    
 
           
/s/ Alison L. May
 
      /s/ William E. Meyer
 
   
Name: Alison L. May
      Name: William E. Meyer    
Title: Pres & CEO
      Title: Chief Financial Officer    
Date: Oct 22, 2005
      Date: 10/31/05    

 